DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 29, 2022 has been entered. Claims 1-4, 6, 8, 10-15, 17-21, and 35-37 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections, 112(b), and 101 rejections previously set forth in the Non-Final Office Action mailed March 30, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities: 
In claim 4, lines 1-2, “the creditworthiness determining step” should read --the credit worthiness indicator determining step--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 17-21, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the access device" in line 10. There is insufficient antecedent basis for this limitation in the claim. Claims 12-15, 17-21, and 35-37 are rejected due to their dependency.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-15, 17-21, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 8498939 B1; hereinafter Gupta) in view of Pepin et al. (US 2012/0210401 A1; hereinafter Pepin).
With respect to claim 1:
	Gupta teaches A computer-implemented method for a payment system ..., comprising the steps of: (See at least Gupta: Abstract)
receiving, over the data network, from a user device ... that is initially restricted to one or more webpages of the payment system (i) an access request by the user device for use of the access point to enable the user device to access the data network via such access point; and (ii) an identifier for the user device; (By disclosing, the user may request the instant purchase (initially restricted to one or more webpages of the payment system), deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase. For example, the user may utilize browser application 115 on the end-user network device 110 (identifier for the user device) to access, via the network 120, the web page (access point) of the online store from the online store network device 125. In addition, if the registration information is not received (initially restricted to one or more webpages of the payment system), the instant purchase module 131 notifies the user and requests that the user either register to create an account. Furthermore, the instant purchase module 131 may communicate the prompt directly to the user via the end-user network device 110, knowing the identifier of the user device. See at least Gupta: 5/6-48; Figs. 1-2, items 110 & 115)
identifying a requested access option specified by the used device in association with the access request; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase. See at least Gupta: 5/6-19)
determining, based on the user device identifier and on the requested access option, a credit worthiness indicator associated with the user device, wherein the credit worthiness indicator indicates a predetermined deferred purchase payment amount available to the user device; (By disclosing, the instant purchase module 131 uses the registration information to determine if the user is approved to utilize the instant purchase, deferred payment option by examining the user's account history (credit worthiness indicator) stored in the registered user index 133. In addition, the deferred payment system 130 can initiate a payment to an account of the online store when the value of accumulated purchases reaches a predetermined threshold amount. See at least Gupta: 5/53 ~ 6/15; 6/45-52; 7/15-40)
monitoring a total outstanding purchase balance associated with the user device; and (By disclosing, the instant purchase module 131 checks the user's existing account balance in the registered user index 133 to determine if that balance is below a pre-defined account balance limit. Also, the account balance limit may vary by user and can depend on such criteria as the length of time the user's account has been in use or the user's deferred payment history (total outstanding purchase balance) associated with previous instant purchases. See at least Gupta: 6/45-60)
determining that the total outstanding balance exceeds the predetermined deferred purchase payment amount or has been accrued over a period of time that exceeds a predetermined limit; (As stated above, see at least Gupta: 7/15-30; 2/48 ~ 3/31)
transmitting a request signal to the access point for communication to the user device for settlement of at least a part of the total outstanding purchase balance associated with the user device identifier, wherein the request signal for settlement instructs the access point to provide access to the user device for settlement that is limited to access to at least one of a network address associated with the payment system, a limited duration of access, or a limited data transmission rate. (By disclosing, if the user has exceeded the deferred payment limit, or the current transaction will cause the user to exceed the deferred payment limit, the instant purchase module 131 notifies the user that payment of past purchases is due before further deferred payments can be approved. In addition, he deferred payment module 132 determines if a pre-determined time limit on existing account balances has elapsed. In addition, the method may require the user account to have been active for a pre-defined period of time, that the length of time the user has had an active account with one or more of the other integrated online services, or that a certain number of purchases or a certain frequency of purchases using other standard payment options be achieved, before the instant purchase, deferred payment option can be used. See at least Gupta: 6/61 ~ 7/3; 8/49-63; 5/53 ~ 6/15)
However, Gupta does not teach ...to facilitate visitor access to a data network via an access point, and ...from a user device given granted visitor access by the access point.
Pepin, directed to device and method for managing access rights to a wireless network and thus in the same field of endeavor, teaches 
...to facilitate visitor access to a data network via an access point, (By disclosing, the device 1.8 is provided with wireless connection means according to the communication protocol used by the access points, typically WiFi. See at least Pepin: [0023] & [0003]-[0004])
...receiving, over the data network, from a user device given granted visitor access by the access point that is initially restricted to one or more webpages of the payment system (i) an access request by the user device for use of the access point to enable the user device to access the data network via such access point; and (ii) an identifier for the user device; (By disclosing, businesses (economic players) also tend to deploy points of access to their computing network and to the internet, firstly for their employees and secondly for visitors. In addition, the purpose of other accesses is limited or controlled, whether for reasons of security for visitors in a business. Furthermore, the authentication of the user with the device can be performed through WEB navigator and WEB server offering an authentication page. See at least Pepin: [0003]-[0004], [0007], [0021], [0023] & [0034])
Furthermore, Pepin, in the same field of endeavor, further teaches 
...wherein the request signal for settlement instructs the access point to provide access to the user device for settlement that is limited to access to at least one of a network address associated with the payment system, a limited duration of access, or a limited data transmission rate. (By disclosing, the access rights comprise the reference of the network with which the device is associated, typically the SSID (Service Set Identifier) of the network in the case of WiFi. See at least Pepin: [0003]-[0004] & [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post-paid, single click payments teachings of Gupta to incorporate the device and method for managing access rights to a wireless network teachings of Pepin for the benefit of managing access rights to a wireless network. (See at least Pepin: Abstract)
With respect to claim 11:
	Gupta teaches A method for a wireless access point ..., comprising the steps of: ... (See at least Gupta: Abstract; 3/65 ~ 4/14; 4/45-64)
b. receiving a connection request signal from the user device for access to the data network; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase. For example, the user may utilize browser application 115 on the end-user network device 110 to access, via the network 120, the web page of the online store from the online store network device 125. See at least Gupta: 5/6-41; Figs. 1-2, items 110 & 115)
c. receiving a user device identifier from the user device, and determining that the user device is an unknown visitor to the access point; (By disclosing, the instant purchase module 131 determines if the request is from a registered user, for example, the registration information may be retained in a client side data structure, such as a cookie.  Also, if the registration information is not received (unknown visitor), the instant purchase module 131 notifies the user and requests that the user either register to create an account or log in with the user's existing registration information. See at least Gupta: 5/20-52; Fig. 2, item 225)
d. registering the user device for restricted visitor access via the access point over the data network to one or more webpages of the payment system when the user device is unknown to the access device; (By disclosing, the instant purchase module 131 determines if the request is from a registered user, and requests that the user either register to create an account or log in with the user's existing registration information. See at least Gupta: 5/2-48; 4/30-64)
e. causing the one or more webpages from a public network address associated with the payment system to be transmitted to the user device; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase at block 210 (when the user device is unknown to the access device). See at least Gupta: 5/6-19; 4/30-44; Fig. 2, item 210)
f. receiving from the payment system an authorization signal authorizing access by the user device to the data network; and (By disclosing, the instant purchase module 131 communicates notification (authorization signal) to the user that the instant purchase with deferred payment is completed and that the user may access the purchased product. See at least Gupta: 7/41-46)
g. enabling access to the data network by the user device in response to receiving the authorization signal, wherein the authorization signal is received in substantial absence of registration or login to the payment system by a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of registration or login to the payment system by a user associated with the user device) block 335 may be omitted, and the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
However, Gupta does not teach ...to provide a user device with visitor access to a data network, and ...from a user device given granted visitor access, and ...registering the access point over a data network with a payment system.
Pepin, in the same field of endeavor, teaches 
A method for a wireless access point to provide a user device with visitor access to a data network, (As stated above with respect to claim 1, see at least Pepin: [0003]-[0004] & [0023])
a. registering the access point over a data network with a payment system; (By disclosing, in the case of geographically limited access, the identifiers of the access point or access points authorised are stored. See at least Pepin: [0030] & [0025])
With respect to claim 2:
	Gupta and Pepin teach the computer implemented method of claim 1, as stated above.
	Gupta further teaches further comprising registering the access point for use of services offered by the payment system. (By disclosing, a user registers with the system for the instant purchase, deferred payment. See at least Gupta: 2/25-37)
With respect to claim 3:
	Gupta and Pepin teach the computer implemented method of claim 1, as stated above.
	Gupta further teaches further comprising the steps of:
confirming the settlement of at least a part of the total outstanding purchase balance associated with the user device identifier; and (By disclosing, the instant purchase module 131 communicates notification to the user (confirming) that the instant purchase with deferred payment is completed and that the user may access the purchased product. The notification also can include the user's current balance and information for authorizing payment of the user's outstanding balance. See at least Gupta: 7/41-53)
transmitting an authorization signal to the access point for the requested data network access by the user device according to the requested access option without concurrently requiring payment for the use of the access point purchases. (By disclosing, the instant purchase module 131 communicates notification (authorization signal) to the user that the instant purchase with deferred payment (without concurrently requiring payment) is completed and that the user may access the purchased product. In addition, the instant purchase module 131 uses the registration information to determine if the user is approved to utilize the instant purchase, deferred payment option by examining the user's account history stored in the registered user index 133. See at least Gupta: 7/41-46 & 54-64; 5/53 ~ 6/15)
With respect to claim 4:
	Gupta and Pepin teach the computer implemented method of claim 1, as stated above.
	Gupta further teaches wherein the creditworthiness determining step comprises the step of determining whether the user device identifier is included in a maintained list of identifiers. (As stated above, the method may require that the length of time the user has had an active account with one or more of the other integrated online services (in a maintained list of identifiers). Also, the method 200 may utilize an honor score to determine if a user is approved for the deferred payment option, reflecting a trust level (creditworthiness) associated with a given user and determined based on past deferred payment transaction history. Furthermore, the user’s registration information may be retained in a client side data structure, such as a cookie (user device identifier) and automatically transmitted to the deferred payments system 130 with each request. See at least Gupta: 5/20 ~ 6/15)
With respect to claims 6 and 14:
	Gupta and Pepin teach the computer-implemented method of claim 3, and the method of claim 11, as stated above.
	Gupta further teaches wherein the authorization signal is generated in substantial absence of identifying a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of identifying a user) block 335 may be omitted, and the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
With respect to claims 8 and 15:
	Gupta and Pepin teach the computer-implemented method of claim 1, and the method of claim 11, as stated above.
	Gupta further teaches wherein the user device identifier is based on at least one of a MAC address of the user device and a HTTP cookie stored in the user device. (By disclosing, the registration information may be retained in a client side data structure, such as a cookie and automatically transmitted to the deferred payments system 130 with each request. See at least Gupta: 5/35-38)
With respect to claims 10 and 18:
	Gupta and Pepin teach the computer-implemented method of claim 1 and the method of claim 11, as stated above.
	Gupta further teaches further comprising routing information between the data network and the access point on behalf of the user device through the payment system. (By disclosing, the user to complete the purchase directly with the online store network device 125 pursuant to the online stores accepted methods of payment. See at least Gupta: 6/24-28)
With respect to claim 12:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Gupta further teaches further comprising the step of transmitting a wireless signal capable of receipt by user devices indicating that the wireless access point is available, subject to a payment arrangement fee, for connecting to a data network. (By disclosing, each network 120 includes a wired or wireless telecommunication means by which network devices (including devices 110, 125, 130) can exchange data… including a mobile telephone network (subject to a payment arrangement fee). See at least Gupta: 4/2-13)
With respect to claim 13:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Gupta further teaches wherein the step of transmitting the authorization signal is made in substantial absence of receipt of payment for any portion of the total outstanding purchase balance associated with the user device identifier. (By disclosing, the instant purchase module 131 notifies the user that the instant purchase with deferred payment (in substantial absence of receipt of payment) is approved. See at least Gupta: 7/4-14; Fig. 2, item 255)
With respect to claim 17:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Gupta further teaches wherein the enabling step comprises enabling access to at least one particular predetermined network addresses of the data network. (By disclosing, each network 120 can include a local area network ("LAN"), a wide area network ("WAN"), an intranet, an Internet, a mobile telephone network, or any combination thereof (particular predetermined network addresses of the data network). See at least Gupta: 4/3-14)
With respect to claim 19:
	Gupta and Pepin teach the method of claim 18, as stated above.
	Gupta further teaches further comprising the steps of receiving from the payment system a notification that payment for the user device is due and, prior to receiving the signal authorizing access, enabling limited access to the data network to enable the user device to access the payment system network address to settle at least a portion of the payment that is due. (As stated above with respect to claim 3, and by further disclosing, the instant purchase module 131 notifies the user that payment of past purchases is due before further deferred payments can be approved. See at least Gupta: 5/53 ~ 6/15; 6/61 ~ 7/3)
With respect to claim 20:
	Gupta and Pepin teach the method of claim 19, as stated above.
	Gupta further teaches wherein the limited access is at least one of limited access to at least one network address of the payment system, limited duration of access, and limited transmission rate. (As stated above with respect to claims 3 and 19, see at least Gupta: 5/53 ~ 6/15; 6/61 ~ 7/3)
With respect to claim 21:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Pepin, in the same field of endeavor, further teaches 
wherein the access point is a Wi-Fi hotspot. (By disclosing, access points are typically WiFi access terminals. See at least Pepin: [0021]) 
With respect to claim 35:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Gupta further teaches wherein the authorization signal indicates that access is limited to at least one of a predetermined list of network addresses, a limited duration of access, or a limited data transmission rate. (By disclosing, each network 120 can include a local area network ("LAN"), a wide area network ("WAN"), an intranet, an Internet, a mobile telephone network, or any combination thereof (particular predetermined network addresses of the data network). See at least Gupta: 4/3-14)
	Furthermore, Pepin, in the same field of endeavor, further teaches wherein the authorization signal indicates that access is limited to at least one of a predetermined list of network addresses, a limited duration of access, or a limited data transmission rate. (By disclosing, the device has a list, possible unitary, of the identifiers of the access points authorised for a connection from this device. These identifiers may in particular contain the name of the network (ESSID), the MAC address of the access point (SSID), the IP address of the access point or even also the strength of the signal required. See at least Pepin: [0033])
With respect to claim 36:
	Gupta and Pepin teach the method of claim 11, as stated above.
	Gupta further teaches wherein the causing step further comprises the step of: the access point redirecting a web browser of the user device to a network address of the payment server, wherein the access point includes as part of the network server an identifier associated with, and a network address associated with, the access point. (By disclosing, the end user network devices 110 may each include an application module 115. The application module 115 may be a browser application, and can receive web page files from the deferred payment system 130 and the online store network device 125 and can display web page files to end users operating the end user network devices 110. See at least Gupta: 4/30-44; 5/6-19)
With respect to claim 37:
	Gupta and Pepin teach the method of claim 36, as stated above.
	Gupta further teaches further comprising, after the receiving step, the step of: receiving a redirect command issued to the web browser of the user device from the payment server back to the access point using the identifier and network address associated with the access point. (As stated above with respect to claim 36, see at least Gupta: 4/30-44; 5/6-19)

Response to Arguments
Applicant's arguments with respect to the 102/103 rejections filed July 29, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Gupta does not teach or suggest that product purchased is user access to a data network via a "hotspot" access point, and that an authorization request made by the user to the payment system is facilitated by providing the user device with a restricted access to the payment system via the network and hotspot, it is noted that the combination of Gupta and Pepin teaches the features. For example, Pepin teaches that access points are typically WiFi and the access rights are managed and controlled for unknown computers such as those of the visitors. See at least Pepin: [0023]; Fig. 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweeney et al. (US 20100099410 A1) teaches system and method for managing events associated with the detection of wireless devices, including wireless device being registered with the residential wireless access point, wireless devices registered with access point, MAC, and web page.
Zisimopoulos et al. (US20140007200A1) teaches providing access of a user equipment to a data network, including user equipment having an associated subscription profile access point identifier, and data network.
Pajjuri et al. (US 10601832 B1) teaches proxy captive portal traffic for input-limited devices, including re-registering an input-limited device, such as a voice-enabled device, with a captive portal access point that requires completion of a portal webpage prior to allowing client devices access to a network, public Wifi, webpage, expiration of the connection, threshold amount of time, and data network.
Hotchkiss et al. (US20190104411A1) teaches controlled guest access to wi-fi networks, zone restriction, including web page expiration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.L./Examiner, Art Unit 3685   
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685